Citation Nr: 0621655	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for post operative residuals 
of a laceration of peroneus longus tendon from July 29, 2001?

2.  What evaluation is warranted for tinea cruris from July 
29, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to July 
2001.  

These matters come before the Board of Veterans' Appeals from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In the July 2002 rating decision the RO assigned a 10 percent 
rating for post operative residuals of laceration of peroneus 
longus tendon and a zero percent rating for tinea cruris each 
effective from July 29, 2001.  As the veteran has perfected 
an appeal to the initial ratings assigned following the grant 
of service connection the Board has characterized these 
issues in accordance with the United States Court of Appeals 
for Veterans Claims (Court) decision in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.

The RO denied service connection for hearing loss in July 
2002.  The veteran did not perfect an appeal to this matter 
by submitting a substantive appeal.  Hence, this issue is not 
before the Board.  38 U.S.C.A. § 7105 (West 2002).

The RO granted service connection for tinnitus in July 2004; 
as such, the matter of entitlement to service connection for 
tinnitus, having been favorably resolved, is no longer in 
appellate status.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluations 
currently assigned to his service-connected post operative 
residuals of a laceration of peroneus longus tendon and tinea 
cruris disabilities do not accurately reflect their current 
severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2005); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was last afforded a VA examination (fee-basis) in 
November 2001.  The examination report also does not make 
clear whether or not the examiner had access to the veteran's 
claims file.  The representative argued that the 
"staleness" of the examination report necessitates that the 
veteran be re-examined.  The Board agrees.  Therefore, 
"contemporaneous" examinations (muscles and skin) are in 
order.

Review of the evidentiary record shows that postservice 
medical records are not on file.  The veteran should be 
requested to inform VA if, and where, he has been treated for 
either of his two claimed disabilities since his July 2001 
service separation, and, if so, such records should be 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


2.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his service-connected post 
operative residuals of a laceration of 
peroneus longus tendon and/or tinea 
cruris since July 2001.  If treatment 
records are identified, the RO should 
take the necessary steps to obtain them.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a)  notify the claimant of the 
specific records that it is unable to 
obtain; (b)  explain the efforts VA has 
made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO is to schedule the appellant 
for a VA muscle examination in order to 
determine the nature and extent of any 
post operative residuals of a laceration 
of peroneus longus tendon.  The claims 
folder must be made available for the 
examiner to review.  In accordance with 
the latest AMIE work sheets for rating 
this disability, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any post operative residuals of 
laceration of peroneus longus tendon.  A 
complete rationale for any opinions 
expressed must be provided.

4.  The RO is to also schedule the 
appellant for a VA skin examination.  The 
claims folder must be made available for 
the examiner to review.  In accordance 
with the latest AMIE work sheets for 
rating tinea cruris the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any associated disability.  A 
complete rationale for any opinions 
expressed must be provided.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examinations, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.


8.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  RO 
consideration of a staged rating must be 
documented in writing.  If the appeal is 
denied in any degree, the veteran and his 
representative should be provided a 
supplemental SOC (SSOC) in accordance 
with 38 U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



